USCA11 Case: 19-11444       Date Filed: 02/22/2021    Page: 1 of 12



                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 19-11444
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 1:18-cr-00042-LAG-TQL-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff - Appellee,

                                      versus

THYRONE JONES,

                                                              Defendant - Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                                (February 22, 2021)

Before MARTIN, JILL PRYOR and BRANCH, Circuit Judges.

PER CURIAM:

      Thyrone Jones appeals his conviction for eight counts of distribution of

cocaine base and one count of possession with intent to distribute cocaine. Jones

presents two arguments on appeal: First, he argues that the district court erred
           USCA11 Case: 19-11444          Date Filed: 02/22/2021       Page: 2 of 12



when it failed to conduct a Franks 1 hearing to determine whether the warrant

affidavit law enforcement used to obtain a search warrant for Jones’s home omitted

material information. Second, he argues that the district court erred when it

admitted evidence of his prior drug conviction under Federal Rule of Evidence

404(b). After careful review, we hold that the district court did not err in refusing

to conduct a Franks hearing. And regardless of whether the district court erred in

admitting evidence of Jones’s prior conviction, any error was harmless. We

therefore affirm his conviction on all counts.

                                   I.      BACKGROUND 2

       A federal grand jury indicted Thyrone Jones on seven counts of distribution

of cocaine base in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), one count of

distribution of 28 grams or more of cocaine base in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(B)(iii), and one count of possession with intent to distribute

cocaine in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).3 Jones pled not guilty

and proceeded to trial. Two evidentiary challenges Jones raised in the district

       1
          Franks v. Delaware, 438 U.S. 154 (1978) (holding that defendants have the right to a
hearing to challenge a search warrant granted ex parte if they can make a substantial showing of
the existence of omissions or falsehoods that would have negated probable cause).
       2
         Because we write for the parties, who are familiar with the facts, we include only what
is necessary to explain our decision.
       3
          A co-defendant, Kareda McGee, was indicted along with Jones on three counts of
distribution of cocaine base in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C) and one count of
possession with intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).
McGee was tried along with Jones, but she is not a party to this appeal. We therefore discuss her
conduct or participation in the trial no further.
                                                2
            USCA11 Case: 19-11444           Date Filed: 02/22/2021       Page: 3 of 12



court are relevant to his arguments on appeal: his motion to suppress evidence

found in a search of his home and his objection to the admission under Rule 404(b)

of his agreement to plead guilty to a previous drug crime.

   A. Motion to Suppress Evidence

      Before trial, Jones filed a motion to suppress evidence found during a search

of his home, as well as all evidence that flowed from the search. Jones argued that

the affidavit law enforcement used to secure the warrant omitted information that

might have altered the issuing magistrate judge’s determination as to whether there

was probable cause for the search.

      The complained-of affidavit was that of Pelham Police Department

Investigator Rod Williams. In it, Williams maintained he had probable cause to

believe Jones’s house contained cocaine, as well as money derived from an illegal

drug transaction. To support this contention, Williams stated that he had

investigated Jones using a confidential informant. Williams detailed how, on

seven occasions, the confidential informant purchased crack cocaine from Jones

while wearing recording equipment. The affidavit gave specific details of the most

recent transaction, during which Williams surveilled Jones’s home to discover

“where Jones [was] storing cocaine and proceeds from the sale of cocaine.” Doc.

65-1 at 3.4 Williams stated that, after the confidential informant called Jones to


      4
          “Doc.” numbers refer to the district court’s docket entries.
                                                  3
         USCA11 Case: 19-11444       Date Filed: 02/22/2021    Page: 4 of 12



arrange a sale, Jones went home and then drove to meet the informant. Jones then

returned home after the sale.

      In his motion to suppress, Jones urged that the affidavit marshaled

insufficient information to establish a nexus between his residence and the alleged

illegal misconduct. He argued that “[Williams] deliberately misled the magistrate

court judge,” Doc. 65 at 6, by stating that Williams observed Jones leave his home

and drive “straight to” the location where Jones sold the confidential informant

crack cocaine. Doc. 65-1 at 3. This, Jones argued, could not be true given the

distance between the two locations and the time between when Jones left his home

and when he arrived at the sale. According to Jones, the omission of the 30-minute

gap denied the magistrate judge the “opportunity to question” whether Jones

retrieved any drugs from his home and therefore whether the home had any real

connection to illegal activity. Doc. 65 at 6. He requested a Franks hearing to

determine whether the warrant was unjustly obtained.

      In response, the government argued that Jones had failed to demonstrate that

a Franks hearing was necessary. Specifically, it maintained that Jones did not

show that “false or material omissions were intentionally or recklessly made,” as

required by Franks. Doc. 66 at 4. The district court agreed with the government,

concluding that Jones failed to make the required preliminary showing of

intentional or reckless disregard for the truth. The district court also determined


                                          4
            USCA11 Case: 19-11444               Date Filed: 02/22/2021   Page: 5 of 12



that even if the warrant affidavit had “contain[ed] [the] objectionable material,”

there still would have been “sufficient content to support a finding of probable

cause” because Jones returned to his home immediately after the recorded

transaction and had sold drugs to the confidential informant on multiple occasions.

Doc. 67 at 2.

   B. Rule 404(b) Evidence

      The second evidentiary challenge relevant to this appeal is Jones’s objection

to the admission of his plea agreement from a previous drug conviction. Before

trial, the government gave notice that it intended to offer evidence contained in

Jones’s 2006 guilty plea for a controlled substances violation. It did not specify

the reason why it was offering the evidence, instead stating that it would be

admissible for one of the permitted Rule 404(b) purposes—such as to show

motive, intent, or opportunity—depending on Jones’s defense at trial. Jones

objected when the government asked to enter the evidence at trial, arguing that it

was highly prejudicial to his case. The district court overruled the objection

without hearing further argument and gave the jury a Rule 404(b) limiting

instruction.5 The government then entered Jones’s plea agreement into evidence,


      5
          Specifically, the court instructed:

      You must not consider this evidence to decide if the defendant[] engaged in the
      activity alleged in the indictment, but you may consider this evidence to decide
      whether the defendant had the state of mind or intent necessary to commit the
      crime[,] . . . a motive or opportunity to commit [the crime,] . . . acted according to
                                                    5
          USCA11 Case: 19-11444              Date Filed: 02/22/2021      Page: 6 of 12



read a portion of the agreement to the jury, and rested its case. The government

did not mention Jones’s conviction to the jury again during the trial. The district

court restated the Rule 404(b) limiting instruction before sending the jury to

deliberate.

       The jury found Jones guilty on all counts. This appeal follows.

                              II.     STANDARD OF REVIEW

       We review the denial of a Franks hearing for an abuse of discretion. United

States v. Votrobek, 847 F.3d 1335, 1342 (11th Cir. 2017). We review the district

court’s decision to admit prior crimes or bad acts evidence under Rule 404(b) for

an abuse of discretion. United States v. Ellisor, 522 F.3d 1255, 1267 (11th Cir.

2008).

                                      III.     DISCUSSION

       On appeal, Jones argues that the district court erred in determining that a

Franks hearing was unnecessary. He also maintains that the district court’s

decision to admit evidence of his previous conviction was error. We begin by

explaining why the district court did not abuse its discretion when it determined a

Franks hearing was unnecessary. We then address the district court’s decision to



       a plan or in preparation to commit a crime, or . . . committed [the crime] by accident
       or mistake.

Doc. 120 at 70–71.

                                                 6
         USCA11 Case: 19-11444       Date Filed: 02/22/2021    Page: 7 of 12



admit evidence of Jones’s prior drug conviction. We conclude that even if the

district court erred in admitting this evidence, any error was harmless because of

the overwhelming evidence of Jones’s guilt.

   A. The District Court Did Not Err by Failing to Hold a Franks Hearing.

      Jones maintains that the district court should have granted him a Franks

hearing because Williams omitted material facts from his affidavit in support of the

search warrant. Specifically, Williams did not mention that Jones arrived at the

location of the drug transaction 30 minutes after leaving his house. This, according

to Jones, indicates that he may have stopped at one or more undisclosed locations

in between his home and the sale site, making the nexus between the sale and his

home tenuous. He argues that if this evidence had been included in the affidavit,

the magistrate judge may have denied the warrant, and thus a Franks hearing was

warranted. We disagree.

      In Franks, the Supreme Court held that the Fourth Amendment requires a

district court to hold a hearing if a defendant makes a substantial showing that:

(1) a warrant affiant made intentionally false or recklessly misleading statements or

omissions and (2) those statements or omissions were necessary to the finding of

probable cause. Franks v. Delaware, 438 U.S. 154, 155–56 (1978). To establish

probable cause for a search warrant, the affidavit must establish a “fair probability”




                                          7
              USCA11 Case: 19-11444        Date Filed: 02/22/2021       Page: 8 of 12



that evidence of a crime or contraband will be found in a particular place. See

Illinois v. Gates, 462 U.S. 213, 238 (1983).

          In this case, the district court did not abuse its discretion when it concluded

that probable cause would have existed even if the 30-minute gap was included in

the affidavit. The affidavit contained information about several previous drug

transactions between the confidential informant and Jones. It also stated that Jones

returned to his house immediately after receiving funds in the drug sale. This

information was enough to conclude there was a “fair probability” that, at the very

least, the money Williams gave to the confidential informant to buy drugs would

be in Jones’s house. How long Jones took to get to the sale does not diminish the

strength of that nexus. The district court’s denial of a Franks hearing thus was not

error.6

   B. Any Error in the Omissions of Rule 404(b) Evidence Was Harmless.

          Jones next argues that the district court abused its discretion when it

admitted the plea agreement from his prior drug conviction. He maintains that the

plea agreement was more prejudicial than probative and should have been

excluded as a result. Although we agree with Jones that his plea agreement had




          6
        The district court also found that Jones offered no proof to support his contention that
the omissions in the affidavit were intentionally or recklessly made. Because Jones’s Franks
argument fails on probable cause prong, we need not address this finding.

                                                8
              USCA11 Case: 19-11444       Date Filed: 02/22/2021       Page: 9 of 12



limited probative value, we hold that, even if improper, its admission was harmless

error.7

          We recognize a three-part test to determine whether evidence is admissible

under Rule 404(b): (1) the evidence must be relevant to an issue other than the

defendant’s character; (2) there must be sufficient proof that a jury could find by a

preponderance of the evidence that the defendant committed the act; and (3) the

probative value of the evidence must not be substantially outweighed by undue

prejudice. United States v. Edouard, 485 F.3d 1324, 1344 (11th Cir. 2007). When

determining whether the danger of unfair prejudice substantially outweighs the

probative value of extrinsic act evidence, we consider: (1) the government’s

incremental need for the evidence to prove guilt beyond a reasonable doubt, (2) the

similarity of the extrinsic act and the charged offense, and (3) the closeness or

remoteness in time between the extrinsic act and the charged offense. Ellisor,

522 F.3d at 1268.

          Whether the Rule 404(b) evidence in this case met the three-pronged test in

Ellisor is a close question. On the first prong, the government had little

incremental need for the evidence. To prove the eight counts of distributing crack



        Jones also argues that the government’s notice of intent to enter evidence under Rule
          7

404(b) was deficient because it did not specify the purpose for which the evidence was entered.
As we explain above, there was ample evidence to support Jones’s conviction without this
evidence, so any error regarding the notice was harmless. United States v. Langford, 647 F.3d
1309, 1323 (11th Cir. 2011).
                                               9
         USCA11 Case: 19-11444       Date Filed: 02/22/2021    Page: 10 of 12



cocaine, the government submitted video recordings of Jones selling drugs to a

confidential informant, the testimony of that informant, and the testimony of the

officer who worked with the informant. To prove the possession with intent to

distribute powder cocaine count, the government entered video evidence of Jones’s

previous drug transactions, along with the drugs and money found during the

search of his home. United States v. Barron-Soto, 820 F.3d 409, 417 (11th Cir.

2016) (explaining that prior drug deals can be used as evidence of intent to

distribute). This evidence should have allowed the government to prove Jones’s

guilt without any mention of his previous conviction. When the government has a

strong case without the extrinsic evidence, fairness dictates that the extrinsic

evidence should be excluded. United States v. Pollock, 926 F.2d 1044, 1049 (11th

Cir. 1991); see also United States v. Hernandez, 896 F.2d 513, 521 (11th Cir.

1990) (“[I]f the government has a strong case on intent without the extrinsic

offense . . . then the prejudice to the defendant will outweigh the marginal value of

the extrinsic offense evidence and it will be excluded.”) On the second and third

prongs, the prior conviction was a long time—approximately 12 years—before the

charged transactions, and the factual proffer included little information to establish

similarity between the prior and charged transactions.

       That said, the strong government evidence that leads us to question the

necessity of admitting the plea agreement also leads us to conclude that any error


                                          10
         USCA11 Case: 19-11444        Date Filed: 02/22/2021   Page: 11 of 12



was harmless. “[E]ven if an evidentiary ruling is erroneous, it will not result in a

reversal of the conviction if the error was harmless.” United States v. Langford,

647 F.3d 1309, 1323 (11th Cir. 2011) (internal quotation marks omitted). “An

error is harmless unless there is a reasonable likelihood that it affected the

defendant’s substantial rights.” United States v. Hands, 184 F.3d 1322, 1329 (11th

Cir. 1999) (alteration adopted) (internal quotation marks omitted). “No reversal

will result if sufficient evidence uninfected by any error supports the verdict, and

the error did not have a substantial influence on the outcome of the case.”

Langford, 647 F.3d at 1323 (internal quotation marks omitted).

      The bulk of the government’s evidence against Jones is uninfected by the

admission of his plea agreement. This plea agreement was entered at the close of

the government’s case and was not discussed during its closing argument. Instead,

the government relied on the video recordings of the drug transactions, the

testimony of the investigator and the confidential informant, and the drugs and

money found in Jones’s house to argue that he was guilty on all counts. This is

ample evidence to allow the verdict to stand. See id. Moreover, the district court

gave the jury a limiting instruction regarding the Rule 404(b) evidence twice

during the trial, and we presume the jury followed this instruction. See United

States v. Pon, 963 F.3d 1207, 1238 (11th Cir. 2020) (noting that the Supreme Court

has repeatedly held that appellate courts must presume that juries follow the


                                          11
         USCA11 Case: 19-11444         Date Filed: 02/22/2021    Page: 12 of 12



district court’s instructions). As a result, even if the district court erred in

admitting the plea agreement, we cannot say that Jones’s substantial rights were

affected. Any error therefore was harmless.


                                 IV.    CONCLUSION

      For the above reasons, we affirm the judgement of the district court.

   AFFIRMED.




                                            12